Opinión disidente del
Juez Asociado Sr. Todd, 'Jr.,
con la cual concurre el Juez Asociado Sr. Marrero.
En la demanda sobre “desahucio por detentación”, ra-dicada por Rafael Yélez Maldonado en el Tribunal del Dis-trito Judicial de San Juan, se alegó, en síntesis, que él ad-quirió por compra una casa en Santurce con el fin, de vivirla con su familia; que notificó al demandado, arrendatario del anterior dueño, que necesitaba la casa para dicho fin, de buena fe, y daba por terminado el contrato de arrenda-miento y lo requería para que desocupara la casa a más tar-dar el 23 de enero de 1947, de acuerdo con el certificado de evicción que obtuvo de la División de Inquilinato de la Ofi-cina de Administración de Precios de Puerto Rico, y que no obstante dicho requerimiento el demandado no desocupó la casa.
■ El demandado en su contestación a la demanda alegó, especialmente, que el demandante reconoció y renovó el con-trato de arrendamiento anterior, al recibir y aceptar el pago de los cánones de arrendamiento durante los meses de oct tubre y noviembre de 1946 y siendo dicho canon el de $22 mensuales, el tribunal carecía de jurisdicción, ya que los cá-nones computados por una anualidad no exeden de $1,000.
El tribunal inferior, al declarar con lugar la demanda, resolvió que si de acuerdo con lo resuelto en Escudero v. Corte, 65 D.P.R. 574, nada hay en la Ley de Emergencia para el Control de Precios ni en el Reglamento para su eje-*586cución, “que impida al dueño cobrar los cánones del arren-damiento hasta el momento en que lo da por terminado e inicia la acción de desahucio después de la fecha efectiva del Certificado”, el hecho de que el dueño de una propiedad ocupada por un inquilino del anterior dueño cobre los cá-nones que se venzan mientras llega la fecha de hacer efec-tivo su certificado, no tiene el alcance de crear un nuevo con-trato entre las partes ni de quitarle al inquilino su carác-ter de detentador, ya que, para que exista un contrato debe mediar el consentimiento de las partes. Citó, además, dicho tribunal, el caso de Miranda v. Jarabo, 64 D.P.R. 898, en el que se resolvió que la jurisdicción para conocer de la acción instada por el comprador de una propiedad arren-dada, para desahuciar al inquilino del anterior dueño, co-rresponde a la corte de distrito.
El único error señalado por el apelante es al efecto de que el tribunal inferior erró al resolver que tenía jurisdic-ción para conocer del caso.
Si bien es cierto que en el caso de Escudero v. Corte, supra, resolvimos que nada hay 'en la ley “Emergency Price Control Act” ni en el Reglamento aprobado para su ejecu-ción que impida al comprador de una casa arrendada por el anterior dueño cobrar los cánones de arrendamiento hasta el momento en que lo da por terminado y entonces inicia la acción de desahucio después de la fecha efectiva del cer-tificado expedido por la División de Inquilinato, dicho caso no es autoridad para- resolver que la jurisdición para cono-cer de la acción de desahucio corresponde siempre a las cor-tes de distrito. Por el contrario, los hechos del caso de Es-cudero demuestran que la acción se inició precisamente en la Corte Municipal de' San Juan.
Tampoco el caso de Miranda v. Jarabo, supra, resuelve expresamente que cuando se cobran dichos cánones de arren-damiento por el adquirente de una casa arrendada, la juris-dicción en el caso de desahucio iniciado por el nuevo dueño *587contra el arrendatario corresponde a las cortes de distrito. Como cuestión de hedió en el caso de Miranda v. Jarabo, supra, los cánones de arrendamiento no fueron cobrados. Sos-tenía el apelante en dicho caso, que él no era un detentador de la propiedad, ya que ocupaba la casa en virtud de un con-trato de arrendamiento con consideración menor de mil dó-lares al año y que por tanto la jurisdicción correspondía a la corte municipal y que en todo caso, la Ley núm. 14 de 1.941 (Sesión Extraordinaria, pág. 45) y los reglamentos de la O.A.P. tenían el efecto de prorrogar su contrato de arren-damiento. Ambas cuestiones fueron resueltas en contra del apelante. La primera, porque, de acuerdo con la jurispru-dencia de esta Corte, cuando el comprador da por terminado el contrato de arrendamiento que el inquilino tenía con el dueño anterior y entabla una acción de desahucio, la juris-dicción. pertenece a la corte de distrito, y la segunda, por-que la ley insular y los reglamentos federales no tienen por miras crear relaciones contractuales privadas.
El caso de autos es distinto. La cuestión que plantea el apelante es si a pesar de haber el demandante dado por ter-minado el contrato de arrendamiento que el demandado te-nía con el anterior dueño, el hecho de haberle continuado cobrando los cánones de arrendamiento, equivale a un reco-nocimiento o renovación de dicho contrato en tal forma que el demandado no pueda considerarse como un detentador y corresponder, por tanto, la jurisdicción de la acción de de-sahucio, a la corto municipal por ser el canon anual menor de mil dólares. Los hechos, admitidos por las partes, de-muestran que el demandado le pagó al demandante los cá-nones de arrendamiento hasta el mes de noviembre de 1946 y que éste los aceptó, según dijo, porque en la Oficina de la O.A.P. le dijeron que podía hacerlo. El canon correspon-diente al mes de diciembre de 1946 no fué satisfecho y la acción de desahucio se inició el 23 de enero de 1947, fecha efectiva del certificado de evicción.
*588¿Qué efecto legal tuvo, si alguno, la aceptación por el demandante de los cánones de arrendamiento con posterio-ridad a la fecha en que adquirió la casa objeto del desahu-cio? Hemos resuelto, en un caso similar, que “Lo esencial para la demandada fue intentar demostrar que una vez que dicha propiedad pasó al demandante por título de compra, él asumió la continuación del arrendamiento, colorando un canon de arrendamiento a la demandada.” (Bastardillas nuestras.) Flores v. Delgado, 34 D.P.R. 778, 779. En dicho caso, por no haberse probado ese hecho,'se resolvió que la posesión de la demandada era equivalente al disfrute en pre-cario y que la corte con jurisdicción era la de distrito, cues-tión ésta reiteradas veces resuelta por este Tribunal al in-terpretar el artículo 1461 del Código Civil (Ed. 1930).(1) Sosa v. Río Grande Aricóla Co., Ltd., 17 D.P.R. 1149; Angleró v. Fernández, 31 D.P.R. 262; Cuesta v. Ortis, 29 D.P.R. 494; Miranda v. Jarato, supra.,
Comentando Manresa el artículo 1571 del Código Civil Español, (equivalente al artículo 1461 del nuestro.), dice:
“Pero es requisito indispensable, según la jurisprudencia para la aplicación del artículo 1:571, que el comprador manifieste su volun-tad de no acatar el contrato concertado por su causante en el domi-nio, y en su consecuencia, cuando en vez de adoptar esta actitud el nuevo dueño del predio, revela con actos explícitos su intención de que el repetido contrato continúe en vigor, no puede después ejercitar, por la causa especial fijada en 'dicho precepto, la acción de desahucio, salvo la concurrencia de alguna de las enumeradas en el artículo 1.569 del propio Código y sus concordantes, en la .Ley de Enjuiciamiento Civil (sentencia de 28 de febrero de 1913). (Bas-tardillas nuestras.)
El aceptar el demandante el pago de varias mensualida-des del canon de arrendamiento (2) equivalió a continuar en *589vigor el contrato, no obstante su anterior notificación dán-dolo por terminado. Como se dijo en el caso de Flores v. Delgado, supra, ól “asumió la continuación del arrenda-miento.” Con esta actuación del demandante el efecto de la notificación anterior quedó limitado a dar por terminado el contrato, no cuando compró la propiedad, sino a la fecha efectiva del certificado.
Podría argüirse que, no habiéndose satisfecho el canon correspondiente al mes de diciembre de 1946 e iniciada la acción el 23 de enero de 1947, el demandado era un deten-tador de la casa. Hemos resuelto lo contrario. Habiendo asumido el demandante la continuación del arrendamiento al aceptar el pago de los cánones y expedir los recibos por el alquiler de la casa, al no pagarse el canon del mes de diciembre, no hay duda alguna que el demandante tenía de-recho a desahuciar al demandado, no porque éste ocupara la casa en precario, sino por incumplimiento del contrato, de-biendo el demandante probar en dicha acción que necesi-taba ocupar, de buena fe, la casa para residir en ella. con su familia, de acuerdo- con el certificado de evicción.
En el caso de Cerra v. González, 29 D.P.R. 289, 291, re-solvimos que cuando un arrendatario continúa ocupando la casa después de expirado el plazo del arrendamiento “Cla-ramente resulta que ocupa la casa sin derecho alguno y en contra de la voluntad del propietario, pero no precaria-mente. T siendo esto así, la calificación de precario que, según la jurisprudencia determina la jurisdicción original de las cortes de distrito en estos casos, no puede aplicarse aquí.” .Al mismo efecto Padua v. Corte Municipal, 55 D.P.R. 810.
El certificado de evicción expedido por la O.A.P., por sus propios términos autorizó al demandante a instituir la acción de desahucio, con el propósito de ocupar la casa como su residencia, “de acuerdo con los 'requisitos de la ley lo*590cal ’ \ siendo ésta y no el certificado, la que determina las cortes con jurisdicción competente para conocer de dichas acciones.
Hasta aquí la opinión que originalmente escribimos, a nombre de una mayoría del Tribunal, el 22 de enero de 1948 y que ahora se deja sin efecto, en reconsideración, por otra mayoría del Tribunal. Creemos necesario expresar nues-tros puntos de vista sobre algunos de los fundamentos de la nueva opinión.
En primer término consideramos que el caso de Lopez v. Tribunal de Distrito, 67 D.P.R. 176, es claramente distin-guible del de autos. Si no lo fuera, creemos que fue erró-neamente resuelto y debería revocarse. . Dicho caso se re-solvió a base de la seccióp 5(á) de la Ley sobre Expropia-ción Forzosa que expresamente concede a la corte facultad para fijar el término dentro del cual y las condiciones bajo las cuales las personas en posesión de la propiedad expro-piada deben entregarla el expropiante, y dijimos que el he-cho de haberse puesto las partes de acuerdo en cuanto a dichas condiciones, entre ellas el pago por el uso de la pro-piedad, no equivalía a que se hubiera celebrado un contrato de arrendamiento, ya que dicho “convenio ocupó el lugar de la orden de la corte y estaba por tanto relacionado con y en virtud del procedimiento de expropiación forzosa, que permaneció abierto hasta tanto El Pueblo tomara posesión de la propiedad.” Y expresamente dimos énfasis al hecho de que “En este caso la autoridad ejerció cuidado desde el comienzo para recalcar que ella no estaba arrendando la propiedad y quo sí únicamente estaba permitiendo que el peticionario permaneciera en la misma hasta que la aban-donara convenientemente.”
De manera que en el caso de Lopes, supra, era la propia Ley de Expropiación Forzosa la que autorizaba a la corte a fijar los términos y las condiciones bajó las cuales el in-quilino podía continuar disfrutando de la propiedad y ha-*591biéndolo hecho las partes se hizo innecesaria la orden de la corte, pero ese hecho, dijimos: “No cambia la naturaleza de sus relaciones”.
En el caso de autos, ni el certificado de la Q.A.P., ni la Ley de Inquilinato, conceden facultad alguna a la corte para fijar los términos y condiciones para la entrega de la propiedad y hemos resuelto que tampoco tienen por miras crear relaciones contractuales privadas. Miranda v. Jarabo, supra. Pero las partes, por sus actuaciones, sí crea-ron una nueva relación contractual al pagar el demandado los cánones de arrendamiento y al expedir el demandante los recibos correspondientes haciendo constar que eran por el alquiler de la casa. Si esto último no constituye uno de los “actos explícitos” a que se refiere Manresa, supra, no sabemos cómo calificarlo. No se trata de una designación (label) errónea o equivocada dada por el demandante. En todos los recibos expedidos por él al demandado hizo cons-tar que eran por “el alquiler de la casa Alameda Bo. núm. 30”, y aceptó los cheques del demandado que expresamente decían que eran en “pago de rentas”. Las palabras “al-quiler” y “renta” tienen un significado bien conocido, la primera es “El precio en que se alquila una cosa” y la se-gunda “Lo que paga en dinero o en frutos un arrendatario.” Diccionario de la Lengua Española de la Peal Academia Es-pañola, 16'1 edición. Sostener, por tanto, que el demandante no sabía que estaba recibiendo los cánones mensuales por el arrendamiento de su casa y que su actuación, unida a la del demandado, no renovó el contrato, es ir contra los hechos probados.
Además, deseamos corregir un error involuntario' en que incurrimos en el párrafo séptimo de esta opinión al decir que el canon correspondiente al mes de diciembre de 1946 no fue satisfecho por el demandado. La verdad es que la prueba demostró que el demandado trató de pagar dicho canon y el demandante no lo aceptó, siendo, por tanto, en dicha *592fecha que en realidad dio por terminado el contrato de arren-damiento. Y bajo la doctrina sentada en los casos de Cerra v. González, supra; Bianchi v. Bianchi, 41 D.P.R. 799; Padua v. Corte Minicipal, supra, correspondía a la corte municipal la jurisdicción para conocer del caso. No debemos olvidar que la única cuestión envuelta es una de jurisdic-ción. Nadie discute el derecho del demandante a desahu-ciar al demandado al negarse a aceptar el canon correspon-diente al mes de diciembre de 1946 y al decirle al deman-dado que daba por terminado de nuevo el contrato de arren-damiento, empero, bajo estas circunstancias, la acción tenía que iniciarse en la corte municipal.
Que la aceptación por el arrendador de cánones de arren-damiento, aun en casos en que ha habido una violación del contrato, por parte del arrendatario, es factor primordial que determina una renovación del contrato y no una mera cuestión técnica de designación errónea o formulismo (labels), ha sido resuelto por este Tribunal en Del Toro v. The Juncos Central Co., 29 D.P.R. 23 y Morales v. Martínez, 40 D.P.R. 724, y es la doctrina firmemente establecida por la jurisprud.en.cia americana y aceptada por los tratadistas. Véanse las citas contenidas en los casos de Del Toro y Morales, supra, y las contenidas en la nota 2 de la sección 687 de Williston on Contracts, Vol. 3, pág. 1980, en la que se expone la doctrina de que la aceptación del pago del canon de arrendamiento después que ha habido una violación del contrato, constituye una condonación de dicha violación y se afirma que “Este principio fué tempranamente estable-cido en la Ley sobre Arrendador y Arrendatario”.
T como se dice por Walter Shirley Shirley, en su obra “A Selection of Leading Cases in the Common Law,” pá-gina 104, citada en el caso de Del Toro v. The Juncos Central Co., supra: “Las cortes se inclinan en contra de la resci-sión de los arrendamientos, y, por lo tanto, echan mano an-siosamente de cualquer acto positivo del arrendador del cual *593pueda inferirse que eligió pasar por alto la violación de lo convenido y continuar el arrendamiento. El más satisfac-torio de los actos que envuelven una renuncia a la rescisión es, ‘la aceptación de cánones devengados después de la causa rescisoria,’ y si tales cánones son aceptados, no importa que el arrendador los recibiera bajo protesta y manifestara que no intentaba renunciar a la rescisión.”
Aunque la cuestión envuelta en el caso de autos es dis-tinta, el principio general aplicable debe ser el mismo. El demandante al comprar la casa y obtener el certificado de evicción dio por terminado el contrato de arrendamiento que existía entre el demandado y el dueño anterior. Empero, después de asumir esa actitud, cobró y aceptó el pago de los alquileres de la casa. Fué éste un acto positivo y explícito del demandante que tuvo por consecuencia renovar el con-trato de arrendamiento. El certificado de la OAP no po-día variar el resultado legal de dicha actuación.
El caso de Ball v. Vila, 67 D.P.R. 415, citado por el Tribunal, si algo demuestra es que tenemos razón. En él se hace constar que “Concedemos que el pacto de pagar $80 mensuales por la casa terminó con el contrato el 8 de marzo de 1941, y que lo que el apelado puede recobrar es el valor razonable del uso de la casa.” (Bastardillas nuestras.)
Es cierto que el abogado de Ball erróneamente alegó que estaba cobrando el importe de los cánones de arrendamiento vencidos con posterioridad a dicha fecha, y que la acción fué titulada en cobro de dinero, empero, aplicando la Regla 81(b) de Enjuiciamiento Civil, hicimos caso omiso de ese de-fecto en la denominación de la acción.
No vemos qué pertinencia pueda tener dicho caso- con los hechos probados en el presente. Como dijimos en el de Morales v. Martínez, supra, págs. 728-9: “Las consecuen-cias legales que emanan de su aceptación (por el deman-dante) de los cánones como tales son determinadas por lo que él hizo, y no por lo que dijo. (Citas)” (Bastardillas *594nuestras.) Y en este caso el demandante, no sólo por lo que dijo en los recibos, sino por lo que hizo, es decir, ha-ber primero aceptado los cánones de arrendamiento después de haber dado por terminado el contrato y luego haber re-husado continuar recibiéndolos y por segunda vez darlo por terminado, tiene que atenerse a las consecuencias legales de sus actuaciones.
En cuanto a que el demandante aceptó el pago por el “uso” de la casa y no como “alquiler” de la misma, ¿qué ■es un contrato de arrendamiento? Pues sencillamente ceder el uso de una cosa por un precio y tiempo determinados. Así lo define el artículo 1433 del Código Civil (ed. 1930), Y, por último, no puede haber duda de que, independientemente de lo que una mente legal quiera que ‘unas palabras signi-fiquen, empíricamente, la generalidad de las personas en nuestra Isla, cuando usan las palabras “alquiler” y “renta” lo hacen dándoles su significado corriente y usual, es decir, en el sentido de que se refieren a un contrato de arrenda-miento.
A nuestro juicio, el tribunal inferior carecía de jurisdic-ción para conocer del caso y por tanto debe dejarse en efecto nuestra sentencia original revocando la sentencia apelada.

(1) El primer párrafo del artículo 1461 dispone que: “El comprador de una finca arrendada tiene derecho a que termine el arriendo vigente al veri-ficarse la venta, salvo pacto en contrario y lo dispuesto en' la Ley Hipotecaria. ’ ’


(2)En los recibos se hizo constar expresamente que los $22 mensuales se recibían por el “alquiler de la casa en Alameda Bo. núm. 30.”